


Exhibit 10


STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of August 15, 2003 (this “Agreement”), by and
between Norma Lerner, Randolph Lerner and Nancy Beck, as co-Executors of the
Estate of Alfred Lerner, deceased, an estate opened with the Probate Court of
Cuyahoga County, Ohio, on October 28, 2002 (the “Estate”), and MBNA Corporation,
a Maryland corporation (the “Company”).
 
WHEREAS, on November 7, 2002, the Estate filed a Schedule 13D under the
Securities Exchange Act of 1934, as amended, with respect to 161,238,583 shares
(the “Estate Shares”) of the common stock, par value $.01 per share, of the
Company (the “Common Stock”) beneficially owned by it, which shares were
acquired by the Estate by operation of law upon the death of Alfred Lerner,
former Chairman and Chief Executive Officer of the Company, on October 23, 2002;
 
WHEREAS, the co-Executors of the Estate have determined that it is advisable and
in the best interests of the Estate to effect a sale of 50,000,000 shares of
Common Stock (the “Sale Shares”) for various purposes, including risk
diversification with respect to the assets of the Estate;
 
WHEREAS, pursuant to the Registration Rights Agreement, dated as of January 29,
1991 (the “Registration Rights Agreement”), by and between Alfred Lerner and the
Company, Alfred Lerner had certain rights as specified therein to cause the
Company, upon his request, to register the sale of shares of Common Stock held
by him;
 
WHEREAS, the Estate, as successor to Alfred Lerner, has succeeded to his rights
under the Registration Rights Agreement and has the right to request that the
Company register the Sale Shares pursuant to the Registration Rights Agreement;
 
WHEREAS, the Board of Directors of the Company, by a majority vote of the
disinterested directors thereof, has determined that it is advisable and in the
best interests of the Company, in lieu of proceeding to register the sale of the
Sale Shares pursuant to the Registration Rights Agreement, to effect the public
sale by the Company of a number of shares of Common Stock equal to the Sale
Shares under the Company’s existing shelf registration statement on Form S-3,
filed with the Securities and Exchange Commission on September 14, 2000, and
thereafter to apply the proceeds thereof, net of underwriting discounts and
commissions, to purchase the Sale Shares from the Estate (the “Offering”);
 
WHEREAS, subject to the terms set forth herein, the Estate desires to sell the
Sale Shares and the Company desires to purchase the Sale Shares;
 
NOW, THEREFORE, in consideration of the mutual agreements, representations and
warranties contained herein, the parties hereto agree as follows:
 
1.  Purchase and Sale of Shares. Subject to the terms of this Agreement, and in
reliance on the representations, warranties and covenants contained herein, the
Estate hereby agrees to sell to the Company, and the Company hereby agrees to
purchase from the Estate, the Sale Shares, free and clear of all liens, claims,
options, proxies, voting agreements, charges and encumbrances of whatever
nature, other than restrictions on transferability imposed generally under
securities laws, including the Securities Act of 1933, as amended (collectively,
“Liens”), in exchange for payment by the Company to the Estate of $1,082,500,000
(the “Purchase Price”), subject to any adjustment required by Section 2.
 
2.  Purchase Price Adjustment. If the underwriters in the Offering resell any of
the shares of Common Stock at a price exceeding $22.00 per share, then the
underwriters have agreed to remit any such excess over the $22.00 per share to
the Company until such time as the average purchase price per share, as
purchased by the underwriters from the Company in the Offering, equals $21.75,
and the Company shall remit any such excess received from the underwriters to
the Estate.
 
3.  Deliveries; Payment. On the date of the closing hereunder (the “Closing”),
(a) the Estate shall deliver to the Company by book entry transfer through The
Depository Trust Company to an account previously designated by the Company, or
by physical delivery of share certificates (endorsed to the Company or endorsed
in blank), the Sale Shares, together with any documents that, in the reasonable
judgment of the Company, are necessary to transfer and convey to, and vest in,
the Company good title to the Sale Shares, and (b) the Company shall deliver to
the Estate the Purchase Price for the Sale Shares delivered pursuant to the
preceding clause (a) by a wire transfer of immediately available funds to a bank
account previously designated to the Company by the Estate. The Closing shall be
conditioned on, and shall occur immediately following, occurrence of the closing
of the Offering.
 
4.  The Estate’s Representations and Warranties. The Estate hereby represents
and warrants to the Company as of the date hereof the following:
 
(a)  The Estate has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
 
(b)  This Agreement has been duly and validly authorized, executed and delivered
by the Estate and, assuming the due authorization, execution and delivery of
this Agreement by the Company, constitutes a legal, valid and binding obligation
of the Estate, enforceable in accordance with its terms.
 
(c)  The Estate has, and will transfer and convey to the Company, good title to
the Sale Shares, and the Sale Shares are, and will be transferred and conveyed
to the Company, free and clear of all Liens.
 
(d)  There exists no legal restriction upon the sale and delivery to the Company
of the Sale Shares by the Estate that would prohibit or prevent such sale and
delivery, nor is the Estate required to obtain the approval of any person or
entity or any court, governmental authority or regulatory agency to effect the
sale of the Sale Shares in accordance with the terms hereof.
 
(e)  The sales of shares of Common Stock effected by the Estate in the preceding
six months all have been made in compliance with Rule 144 under the Securities
Act of 1933, as amended.
 
5.  The Company’s Representations and Warranties. The Company hereby represents
and warrants to the Estate as of the date hereof the following:
 
(a)  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Maryland.
 
(b)  The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and consummate the transactions
contemplated hereby, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. The Board of Directors of
the Company, by a majority vote of the disinterested directors thereof, has duly
authorized and approved this Agreement, the transactions contemplated hereby and
the Offering.
 
(c)  This Agreement has been duly and validly authorized, executed and delivered
by the Company and, assuming the due authorization, execution and delivery of
this Agreement by the Estate, constitutes a legal, valid and binding agreement
of the Company, enforceable in accordance with its terms.
 
(d)  The execution and delivery of this Agreement do not, and the consummation
of the transactions contemplated hereby will not, (i) violate or conflict with
any provision of the articles of incorporation, by-laws or organization
documents of the Company, (ii) result in the imposition of any Lien under, cause
or permit the acceleration of any obligation under, or violate or conflict with
the terms, conditions or provisions of, any note, indenture, security agreement,
lease, guaranty, joint venture agreement or other contract, agreement or
instrument to which the Company is a party or by which the Company or any of its
assets is bound, or (iii) result in a breach or violation by the Company of any
law, rule or regulation or any order, injunction, judgment or decree of any
court, governmental authority or regulatory agency.
 
6.  Expenses. All fees and expenses incurred by the parties hereto shall be
borne by the party incurring such fees and expenses, subject to Section 8, and
all sales, transfer or other similar taxes payable in connection with this
Agreement (including, but not limited to, any transfer taxes payable in
connection with the sale of the Sale Shares), will be borne by the party
incurring such taxes; provided, however, that costs, fees and expenses relating
to the Offering shall be borne in the manner contemplated by Section 3(b) of the
Registration Rights Agreement applicable to registrations thereunder.
 
7.  Brokerage. Each the Company and the Estate represents and warrants to the
other that there are no claims for brokerage commissions or finder’s fees or
agent’s commissions or other like payment in connection with this Agreement or
the transactions contemplated hereby, except for such commissions and fees
incurred by reason of any action taken by a party hereto that will be paid by
and be the responsibility of such party.
 
8.  Indemnification. The Company agrees to indemnify, to the fullest extent
permitted by law, the Estate, its executors, beneficiaries, directors, trustees,
members, officers and each person who “controls” the Estate within the meaning
of Section 15 of the Securities Act of 1933, as amended (collectively, the
“Indemnified Parties”), against any and all losses, claims, damages or
liabilities to which they or any of them may become subject under the Securities
Act or any other statute or common law, including any amount paid in settlement
of any litigation, commenced or threatened, if such settlement is effected with
the written consent of the Company, incurred by such Indemnified Party as a
result of any action, proceeding or claim, whether commenced or threatened
(each, a “Claim”), relating to or arising out of this Agreement or any of the
transactions contemplated hereby (including the Offering). The Company will
promptly reimburse any Indemnified Party for any legal or other out-of-pocket
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action, suit or proceeding for which indemnity is
available pursuant to this provision. Each Indemnified Party will, promptly
after the receipt of notice of the commencement of any action against such
Indemnified Party in respect of which indemnity may be sought from the Company,
notify the Company in writing of the commencement thereof. The omission of any
Indemnified Party so to notify the Company of any such action shall relieve the
Company from any liability in respect of such action which it may have to such
Indemnified Party on account of the indemnity contained in this Section 8, but
shall not relieve the Company from any other liability which it may have to such
Indemnified Party. The Company shall have the right to assume the defense of any
Claim contemplated hereby with counsel reasonably acceptable to the Indemnified
Parties and, upon and during the period of such assumption, the Company shall
not be liable to any Indemnified Party for any legal expenses of other counsel
or any other expenses subsequently incurred by an Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation, except that if the Company elects not to assume such defense, or
counsel for the Indemnified Parties advises the Indemnified Parties that there
is an actual or potential conflict of interest between the Company and the
Indemnified Parties, the Indemnified Parties may retain counsel reasonably
satisfactory to the Company, and the Company shall pay the fees and expenses of
such counsel for the Indemnified Parties in accordance with the immediately
preceding sentence. If the Company settles or compromises any litigation or
other proceeding relating to a Claim, such settlement or compromise will in no
way limit or otherwise affect the Company’s obligation to indemnify the
Indemnified Parties under this Section 8. The provisions of this Section 8 shall
inure to the benefit of, and shall be enforceable by, the Indemnified Parties.
 
9.  Miscellaneous.
 
(a)  This Agreement constitutes the entire Agreement and supersedes all prior
agreements and understandings, whether oral or written, among the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but may only be amended by an instrument in writing signed by each of
the parties hereto.
 
(b)  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their directors, officers, heirs, legal representatives,
successors and assigns. No party hereto may assign its obligations hereunder
(except by operation of law). Except as otherwise provided in Section 8, nothing
contained in this Agreement shall be deemed to give rise to any right in a
person not a party hereto or in the Estate or the Company on behalf of any such
person to seek enforcement of, or damages arising out of any alleged default
with respect to, any provisions of this Agreement.
 
(c)  All covenants contained herein shall survive the Closing. No representation
or warranty made herein by the Estate shall survive the Closing, and the Company
shall not bring a claim or action with respect to any such representation or
warranty; provided, that the representations and warranties of the Estate set
forth in clauses (a), (b) and (c) of Section 4 shall survive the Closing. All
representations and warranties made herein by the Company shall survive the
Closing.
 
(d)  This Agreement may be executed in any number of counterparts, each of which
shall, when executed, be deemed to be an original and all of which shall be
deemed to be one and the same instrument. The co-Executors of the Estate are
signing this Agreement in their fiduciary capacities only, and not in their
individual capacities.
 
(e)  This Agreement shall be governed by and construed and enforced in
accordance with the laws of New York, without reference to the conflict of laws
principles thereof.
 
(f)  All notices and other communications under this Agreement shall be in
writing and delivery thereof shall be deemed to have been made either (x) one
business day after such notice shall have been deposited with a
nationally-recognized overnight courier service, or (y) when delivered by hand
or transmitted by facsimile transmission, to the party entitled to receive the
same at the address or facsimile number indicated below or at such other address
or facsimile number as such party shall have specified by written notice to the
other parties hereto given in accordance herewith:
 
(i)    if to the Estate, addressed to:
 
The Estate of Alfred Lerner, Deceased
c/o Squire Sanders & Dempsey LLP
4900 Key Tower
127 Public Square
Cleveland, Ohio 44114


with a copy to:
 
Wachtell Lipton Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: Edward D. Herlihy, Esq.
Facsimile: (212) 403-2000


(ii)         if to the Company, addressed to:
 
MBNA Corporation
Wilmington, Delaware 19884-0127
Attention: John W. Scheflen
Facsimile: (302) 432-0753


with a copy to:
 
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Mitchell S. Eitel
Facsimile: (212) 558-3588


(g)  Any waiver by any party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.
 
(h)  Section headings used in this Agreement are for convenience only and shall
not affect the meaning or construction of this Agreement. Whenever used herein,
the terms “include” and “including” shall mean to include without limitation.
Each of the parties hereto has jointly participated in the negotiation and
drafting of this Agreement, and there shall be no presumption or burden of proof
favoring any party by virtue of the authorship of any of the provisions of this
Agreement.
 
(i)  If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, and a suitable and equitable
provision shall be substituted therefor to carry out the intent and purpose of
such original provision.
 
     

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Agreement to be executed on the
date first above written.
        
                                                                    MBNA
CORPORATION
 
By:
/s/
John W. Scheflen
Name:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

John W. Scheflen
Title:
 
Chief Counsel
and Assistant Secretary

 
                                                                    ESTATE OF
ALFRED LERNER, DECEASED
 
By:
/s/
Norma Lerner
Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Norma Lerner
Title:
 
Co-executor



By:
/s/
Randolph D. Lerner
Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Randolph D. Lerner
Title:
 
Co-executor



By:
/s/
Nancy Beck
Name:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Nancy Beck
Title:
 
Co-executor


